 

Exhibit 10.14

 

NON-QUALIFIED STOCK OPTION AGREEMENT

 

This Stock Option Agreement (this “Agreement”) is made and entered into as of
_______, 20__ by and between Vegalab, Inc., a Nevada corporation (the “Company”)
and                     (the “Optionee”).

 

Grant Date:

 

Exercise Price per Share:

 

Number of Option Shares:

 

Expiration Date:

 

1.Grant of Option.

 

1.1        Grant; Type of Option. The Company hereby grants to the Optionee an
option (the “Option”) to purchase the total number of shares of Common Stock of
the Company equal to the number of Option Shares set forth above, at the
Exercise Price set forth above. The Option is being granted pursuant to the
terms of the Vegalab 2017 Equity Incentive Plan (the “Plan”). The Option is
intended to be a Non-qualified Stock Option and not an Incentive Stock Option
within the meaning of Section 422 of the Internal Revenue Code.

 

1.2        Consideration; Subject to Plan. The grant of the Option is made in
consideration of the services rendered and to be rendered by the Optionee to the
Company and is subject to the terms and conditions of the Plan. Capitalized
terms used but not defined herein will have the meaning ascribed to them in the
Plan.

 

2.Exercise Period; Vesting.

 

2.1        Vesting Schedule. The Option will become vested and exercisable as
follows:

 

The unvested portion of the Option will not be exercisable on or after the
Optionee’s termination of Continuous Service.

 

2.2        Expiration. The Option will expire on the Expiration Date set forth
above, or earlier as provided in this Agreement or the Plan.

 

3.Termination of Continuous Service.

 

3.1        Termination of Continuous Service for a Reason Other Than Retirement,
Disability, Death or Removal for Cause. If the Optionee’s Continuous Service is
terminated for any reason other than retirement, Disability, death or
termination for Cause, the Optionee may exercise the vested portion of the
Option, but only within such period of time ending on the earlier of (a) the
date three months following the termination of the Optionee’s Continuous Service
or (b) the Expiration Date.

 



   

 

 

3.2        Termination due to Retirement. If the Optionee’s Continuous Service
terminates as a result of the Optionee’s retirement, the Optionee may exercise
the vested portion of the Option, but only within such period of time ending on
the earlier of (a) the date one year following the Optionee’s termination of
Continuous Service or (b) the Expiration Date.

 

3.3        Termination due to Disability. If the Optionee’s Continuous Service
terminates as a result of the Optionee’s Disability, the Optionee may exercise
the vested portion of the Option, but only within such period of time ending on
the earlier of (a) the date one year following the Optionee’s termination of
Continuous Service or (b) the Expiration Date.

 

3.4        Termination due to Death. If the Optionee’s Continuous Service
terminates as a result of the Optionee’s death, the vested portion of the Option
may be exercised by the Optionee’s estate, by a person who acquired the right to
exercise the Option by bequest or inheritance or by the person designated to
exercise the Option upon the Optionee’s death, but only within the time period
ending on the earlier of (a) the date one year following the Optionee’s death or
(b) the Expiration Date.

 

3.5        Termination for Cause. If the Optionee’s service relationship with
the Company is terminated by the Company for Cause, the Option (whether vested
or unvested) shall immediately terminate and cease to be exercisable.

 

3.6        Extension of Termination Date. If following the Optionee’s
termination of Continuous Service for any reason the exercise of the Option is
prohibited because the exercise of the Option would violate the registration
requirements under the Securities Act or any other state or federal securities
law or the rules of any securities exchange or interdealer quotation system,
then the expiration of the Option shall be tolled until the date that is thirty
(30) days after the end of the period during which the exercise of the Option
would be in violation of such registration or other securities requirements.

 

4.Manner of Exercise.

 

4.1        Election to Exercise. To exercise the Option, the Optionee (or in the
case of exercise after the Optionee’s death or incapacity, the Optionee’s
executor, administrator, heir or legatee, as the case may be) must deliver to
the Company an executed stock option exercise agreement in such form as is
approved by the Committee from time to time (the “Exercise Agreement”), which
shall set forth, inter alia:

 

(a)       the Optionee’s election to exercise the Option;

 

(b)       the number of shares of Common Stock being purchased;

 

(c)       any restrictions imposed on the shares; and

 

(d)       any representations, warranties and agreements regarding the
Optionee’s investment intent and access to information as may be required by the
Company to comply with applicable securities laws.

 



 2 

 

 

If someone other than the Optionee exercises the Option, then such person must
submit documentation reasonably acceptable to the Company verifying that such
person has the legal right to exercise the Option.

 

4.2         Payment of Exercise Price. The entire Exercise Price of the Option
shall be payable in full at the time of exercise to the extent permitted by
applicable statutes and regulations, either:

 

(a)       in cash or by certified or bank check at the time the Option is
exercised;

 

(b)       by delivery to the Company of other shares of Common Stock, duly
endorsed for transfer to the Company, with a Fair Market Value on the date of
delivery equal to the Exercise Price (or portion thereof) due for the number of
shares being acquired, or by means of attestation whereby the Optionee
identifies for delivery specific shares that have a Fair Market Value on the
date of attestation equal to the Exercise Price (or portion thereof) and
receives a number of shares equal to the difference between the number of shares
thereby purchased and the number of identified attestation shares (a Stock for
Stock Exchange as defined in the Plan);

 

(c)       through a “cashless exercise program” established with a broker;

 

(d)       by reducing the number of shares otherwise deliverable upon exercise
of such Option by a number of shares with an aggregate Fair Market Value equal
to the aggregate Exercise Price at the time of exercise;

 

(e)       by any combination of the foregoing methods; or

 

(f)       in any other form of legal consideration that may be acceptable to the
Committee.

 

4.3        Withholding. As a condition to the issuance of any shares of Common
Stock subject to the Option, the Company may withhold, or require the Optionee
to pay or reimburse the Company for, any taxes that the Company determines are
required to be withheld under federal, state or local law in connection with the
exercise of the Option.

 

4.4        Issuance of Shares. Provided that the Exercise Agreement and payment
are in form and substance satisfactory to the Company, the Company shall issue
the shares of Common Stock registered in the name of the Optionee, the
Optionee’s authorized assignee, or the Optionee’s legal representative, and
shall deliver certificates representing the shares with the appropriate legends
affixed thereto.

 

5.    No Right to Continued Service; No Rights as Shareholder. Neither the Plan
nor this Agreement shall confer upon the Optionee any right to be retained as a
service provider to the Company. Further, nothing in the Plan or this Agreement
shall be construed to limit the discretion of the Company to terminate the
Optionee’s Continuous Service at any time. The Optionee shall not have any
rights as a shareholder with respect to any shares of Common Stock subject to
the Option prior to the date of exercise of the Option.

 



 3 

 

 

6.    Transferability. The Option is not transferable by the Optionee other than
to a designated beneficiary upon the Optionee’s death or by will or the laws of
descent and distribution, and is exercisable during the Optionee’s lifetime only
by him or her. No assignment or transfer of the Option, or the rights
represented thereby, whether voluntary or involuntary, by operation of law or
otherwise (except to a designated beneficiary upon death or by will or the laws
of descent or distribution) will vest in the assignee or transferee any interest
or right herein whatsoever, but immediately upon such assignment or transfer the
Option will terminate and become of no further effect.

 

7.    Change in Control.

 

7.1        Acceleration of Vesting. In the event of a Change in Control,
notwithstanding any provision of the Plan or this Agreement to the contrary, the
Option shall become immediately vested and exercisable with respect to 100% of
the shares subject to the Option. To the extent practicable, such acceleration
of vesting and exercisability shall occur in a manner and at a time that allows
the Optionee the ability to participate in the Change in Control with respect to
the shares of Common Stock subject to the Option.

 

7.2        Cash-out. In the event of a Change in Control, the Committee may, in
its discretion and upon at least ten (10) days’ advance notice to the Optionee,
cancel the Option and pay to the Optionee the value of the Option based upon the
price per share of Common Stock received or to be received by other shareholders
of the Company in the event. Notwithstanding the foregoing, if at the time of a
Change in Control the Exercise Price of the Option equals or exceeds the price
paid for a share of Common Stock in connection with the Change in Control, the
Committee may cancel the Option without the payment of consideration therefor.

 

8.    Adjustments. The shares of Common Stock subject to the Option may be
adjusted or terminated in any manner as contemplated by Section 11 of the Plan.

 

9.    Tax Liability and Withholding. Notwithstanding any action the Company
takes with respect to any or all income tax, social insurance, payroll tax, or
other tax-related withholding (“Tax-Related Items”), the ultimate liability for
all Tax-Related Items is and remains the Optionee’s responsibility and the
Company: (a) makes no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with the grant, vesting, or exercise of the
Option or the subsequent sale of any shares acquired on exercise; and (b) does
not commit to structure the Option to reduce or eliminate the Optionee’s
liability for Tax-Related Items.

 

10.  Compliance with Law. The exercise of the Option and the issuance and
transfer of shares of Common Stock shall be subject to compliance by the Company
and the Optionee with all applicable requirements of federal and state
securities laws and with all applicable requirements of any stock exchange on
which the Company’s shares of Common Stock may be listed. No shares of Common
Stock shall be issued pursuant to this Option unless and until any then
applicable requirements of state or federal laws and regulatory agencies have
been fully complied with to the satisfaction of the Company and its counsel. The
Optionee understands that the Company is under no obligation to register the
shares of Common Stock with the Securities and Exchange Commission, any state
securities commission or any stock exchange to effect such compliance.

 



 4 

 

 

11.  Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Secretary of the Company at
the Company’s principal corporate offices. Any notice required to be delivered
to the Optionee under this Agreement shall be in writing and addressed to the
Optionee at the Optionee’s address as shown in the records of the Company.
Either party may designate another address in writing (or by such other method
approved by the Company) from time to time.

 

12.  Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of Nevada without regard to conflict of
law principles.

 

13.  Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Optionee or the Company to the Committee (excluding
the Optionee if he serves on the Committee) for review. The resolution of such
dispute by the Committee shall be final and binding on the Optionee and the
Company.

 

14. Options Subject to Plan. This Agreement is subject to the Plan as approved
by the Company’s shareholders. The terms and provisions of the Plan as it may be
amended from time to time are hereby incorporated herein by reference. In the
event of a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan will
govern and prevail.

 

15. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Optionee and the
Optionee’s beneficiaries, executors, administrators and the person(s) to whom
the Option may be transferred by will or the laws of descent or distribution.

 

16.  Severability. The invalidity or unenforceability of any provision of the
Plan or this Agreement shall not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement shall be severable and enforceable to the extent permitted by
law.

 

17.  Discretionary Nature of Plan. The Plan is discretionary and may be amended,
cancelled or terminated by the Company at any time, in its discretion. The grant
of the Option in this Agreement does not create any contractual right or other
right to receive any Options or other Awards in the future. Future Awards, if
any, will be at the sole discretion of the Company. Any amendment, modification,
or termination of the Plan shall not constitute a change or impairment of the
terms and conditions of the Optionee’s engagement with the Company.

 

18.  Amendment. The Committee has the right to amend, alter, suspend,
discontinue or cancel the Option, prospectively or retroactively; provided,
that, no such amendment shall adversely affect the Optionee’s material rights
under this Agreement without the Optionee’s consent.

 

19.  Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing an original signature.

 



 5 

 

 

20.  Acceptance. The Optionee hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Optionee has read and understands the terms and
provisions thereof, and accepts the Option subject to all of the terms and
conditions of the Plan and this Agreement. The Optionee acknowledges that there
may be adverse tax consequences upon exercise of the Option or disposition of
the underlying shares and that the Optionee should consult a tax advisor prior
to such exercise or disposition.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  VEGALAB, INC.         By:     Name:   Title:       OPTIONEE           Name:

 



 6 

